Citation Nr: 0213784	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  95-40 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for low back pain with 
lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1991.

This appeal arose from an April 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim for an 
increased evaluation for low back pain with lumbar strain.  

The Board remanded this matter in April 2000 for examination 
of the veteran's lumbar spine.  The RO attempted to carryout 
the directives of the remand.  However, the veteran 
reenlisted and did not provide the RO with his current 
address.  The duty to assist in the development and 
adjudication of a claim is not a one-way street.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  There is no burden on the 
part of the VA to turn up heaven and earth to find the 
veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


FINDING OF FACT

The veteran failed to report, for a VA examination scheduled 
in order to evaluate the severity of his service-connected 
low back pain with lumbar strain.  


CONCLUSION OF LAW

The claim of entitlement to a rating in excess of 10 percent 
for service-connected low back pain with lumbar strain must 
be denied.  38 U.S.C.A. § 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.655 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Board remanded the veteran's claim for an increased 
evaluation for low back pain with lumbar strain in April 2000 
for an orthopedic examination by a qualified physician in 
order to fully assess the nature and degree of severity of 
the veteran's service-connected low back pain with lumbar 
strain.  Findings with respect to functional impairment as a 
result of the veteran's service- connected disability, and 
limitation of functional ability due to pain as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995) were to be addressed 
by the VA examiner.  

The VA examination was scheduled for September 2000.  The 
veteran failed to report for the scheduled examination.  In 
September 2001 the veteran's representative, AMVETS, wrote 
the RO that they were unable to locate the veteran.  Later 
that month the RO obtained an address for the veteran from 
his bank, AMSouth.  On October 24, 2001 the veteran visited 
the RO in person and notified them that he re-enlisted in the 
United States Navy and requested that his compensation 
benefits be stopped to avoid overpayment.  In December 2001 
the RO wrote the veteran to inquire whether he wished to 
continue his appeal.  The veteran never responded.  In April 
2002 the RO attempted to reach the veteran by telephone, but 
the attempts were unsuccessful.  

Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).  

In this instance a lumbar spine examination was scheduled in 
conjunction with a claim for an increased rating.  The 
veteran's low back pain with lumbar strain is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 for lumbosacral 
strain.  Under this Diagnostic code, a 10 percent evaluation 
may be assigned with a showing of characteristic pain on 
motion.  If muscle spasm on extreme forward bending or loss 
of lateral spine motion is demonstrated, a 20 percent rating 
may be assigned.  In order to merit a 40 percent evaluation, 
however, the lumbosacral strain must be severe, with listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
prior VA examinations do show that the veteran's 
symptomatology meets the criteria for an evaluation in excess 
of 10 percent.  

The disorder at issue in this case cannot be evaluated under 
the above provisions, the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59, or the Court's decision in the DeLuca 
case, without a current VA examination.  

The veteran has failed to keep the RO or his own 
representative apprised of a telephone number or an address 
at which he can be reached.  The RO has made several efforts 
to contact the veteran.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Further 
efforts to contact him would be futile.  The provisions of 38 
C.F.R. § 3.655 (2002) provide that claims for increase must 
be denied when the veteran fails without good cause to report 
for a required VA examination.  The veteran has failed, 
without good cause, to report for the most recently scheduled 
VA lumbar spine examination.  The appeal must be denied 
pursuant to the provisions of 38 C.F.R. § 3.655.

VCAA  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  The 
June 2002 Supplemental Statement of the Case was sent to the 
veteran's address of record.  VA has attempted to fulfill it 
s duty to inform the veteran of any additional information or 
evidence is needed to substantiate the claim.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b), (c) 
(2002).  

The VA attempted to examine the veteran in September 2000.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has attempted to satisfy its duties 
to notify and to assist the veteran in this case.  It bears 
emphasis that although VA has a "duty to assist" in the 
development of claims, that duty is not "a one-way street."  
If a claimant wishes help, he cannot passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. at 193.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  



ORDER

An increased rating for low back pain with lumbar strain is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

